The only difference between this case and the companion case of National Supply Company-Midwest v. Abell et al., ante, p. 555, 289 P. 577, this day decided, is that the debt of the corporation for which the directors are sought to be held liable had been reduced to judgment against the corporation *Page 561 
on January 2, 1929, in the district court of Toole county in an action commenced in September, 1927.
The county of Flathead is the proper place for the trial of the action. (National Supply Company-Midwest v. Abell et al., supra.)
The order of the district court transferring the place of trial from Toole county to Flathead county is affirmed.
MR. CHIEF JUSTICE CALLAWAY and ASSOCIATE JUSTICES MATTHEWS, GALEN and FORD concur.